Name: Commission Regulation (EEC) No 2416/91 of 6 August 1991 on arrangements for imports into Germany, Benelux, Ireland, Denmark, Greece, Spain and Portugal of certain textile products (category 3) originating in Indonesia
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  Asia and Oceania
 Date Published: nan

 No L 221 /8 Official Journal of the European Communities 9. 8 . 91 COMMISSION REGULATION (EEC) No 2416/91 of 6 August 1991 on arrangements (or imports into Germany, Benelux, Ireland, Denmark, Greece, Spain and Portugal of certain textile products (category 3) originating in Indonesia Indonesia before the date of entry into force of this Regu ­ lation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into Germany, Benelux, Ireland, Denmark, Greece, Spain and Portugal of the category of products originating in Indonesia and specified in the Annex hereto shall be subject to the provisional quantitative limits set out in that Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Commission Regulation (EEC) No 1215/91 (2), and in particular Article 11 thereof, Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 3) specified in the Annex hereto and originating in Indonesia have exceeded the level referred to in Article 1 1 (2) ; Whereas imports of these products into France, Italy and the United Kingdom are already subject to regional quan ­ titative limits for the years 1987 to 1991 by Regulation (EEC) No 4136/86 ; Whereas, in accordance with Article 11 (5) of Regulation (EEC) No 4136/86, on 12 July 1991 Indonesia was noti ­ fied of a request for consultations ; whereas, pending a mutually satisfactory solution, the Commission has requested Indonesia for a provisional period of three months to limit its exports to Germany, Benelux, Ireland, Denmark, Greece, Spain and Portugal of products falling within category 3 to the provisional quantitative limits set but in the Annex with effect from the date of the request for consultations ; whereas pending the outcome of the requested consultations quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas Article 11 (13) ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from Indo ­ nesia between 12 July 1991 and the date of entry into force of this Regulation must be set off against the quan ­ titative limits which has been introduced ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from Article 2 \ 1 . Products referred to in Article 1 shipped from Indo ­ nesia to Germany, Benelux, Ireland, Denmark, Greece, Spain and Portugal before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Indonesia to Germany, Benelux, Ireland, Denmark, Greece, Spain and Portugal after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86 . 3 . All quantities of products shipped from Indonesia to Germany, Benelux, Ireland, Denmark, Greece, Spain and Portugal on or after 12 July 1991 and released for free circulation shall be deducted from the quantitative limits laid down. These provisional limits shall not, however, prevent the importation of products covered by them but shipped from Indonesia before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 0 OJ No L 387, 31 . 12. 1986, p . 42. O OJ No L 116, 9 . 5. 1991 , p. 46. It shall apply until 11 October 1991 . 9. 8 . 91 Official Journal of the European Communities No L 221 /9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 1991 . For the Commission Jean DONDELINGER Member of the Commission ANNEX Third country Unit Member State Quantitative limits from 12 July to 11 October 1991 Category CN code Description 3 Indonesia tonnesWoven fabrics of synthetic fibres (staple or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics D BNL IRL DK EL E P 555 565 678 11 5 200 5 551211 00 551219 10 551219 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 11 10 5513 11 30 5513 11 90 5513 12 00 5513 13 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5213 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 551411 00 551412 00 5514 13 00 551419 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 No L 221 / 10 Official Journal of the European Communities 9 . 8 . 91 Category CN code Description Third country Unit Member State Quantitative limits from 12 July to 11 October 1991 3 (cont'd) 551511 10 5515 11 30 5515 11 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 551519 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 2211 5515 2219 5515 22 91 5515 22 99 5515 29 10 5515 29 30 5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 3(a) 551219 10 551219 90 5512 29 10 5512 29 90 5512 99 10 5512 99 90 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 (a) of which : other than unbleached or bleached Indonesia tonnes D BNL IRL DK EL E P 315 195 675 3 4 43 4 9 . 8 . 91 Official Journal of the European Communities No L 221 /11 Category CN code Description Third country Unit Member State Quantitative limits from 12 July to 11 October 1991 3(a) (cont'd) 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 30 5515 11 90 5515 12 30 5515 1290 5515 13 19 5515 13 99 5515 19 30 5515 19 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 5515 92 19 5515 92 99 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00